IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44251

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 778
                                                 )
        Plaintiff-Respondent,                    )   Filed: November 16, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
AERRIAL LUNA,                                    )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
        Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Deborah A. Bail, District Judge.

        Judgment of conviction and unified sentence of six years, with a minimum period
        of confinement of two years, for felony burglary, affirmed.

        Eric D. Fredericksen, Interim State Appellate Public Defender; Ben P. McGreevy,
        Deputy Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
        Aerrial Luna pled guilty to felony burglary, Idaho Code § 18-1401. The district court
imposed a unified sentence of six years, with a minimum period of confinement of two years,
suspended the sentence and placed Luna on probation. Luna subsequently admitted to two
reports of probation violations, and the district court revoked probation and executed the
underlying sentence. Luna appeals, contending that the district court erred in failing to retain
jurisdiction.
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for

                                                 1
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        Therefore, Luna’s judgment of conviction and sentence are affirmed.




                                                   2